                                                                             6/27/2019



                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF MONTANA

                               BILLINGS DIVISION

 EARLINE COLE, CLETUS COLE,
 and PRECIOUS BEARCRANE, a
 minor child,                                    No. CV 09-21-BLG-SEH

                            Plaintiffs,
                                                  ORDER
 vs.

 FEDERAL BUREAU OF
 INVESTIGATIONS, et al.,

                            Defendants.


       This action was filed on February 24, 2009, by Jean Bearcrane, Esq.

("Bearcrane") appearing as counsel of record for Plaintiffs.

       On February 24, 2009, Bearcrane moved for admission pro hac vice of

Patricia S. Bangert, Esq. ("Bangert"), of Denver, Colorado as additional counsel

for Plaintiffs. 1


       1
           Doc. 2.

                                          -1-
       The motion for admission pro hac vice of Bangert was granted by Judge

Ostby on February 25, 2009. 2

       On June 11, 2019, the Court set Defendants' Motion for Summary Judgment

for hearing at 10:00 a.m. on July 2, 2019. 3 Bearcrane as one of counsel of record

for Plaintiffs, was granted permission to appear at the hearing via video

conference. 4 The hearing was reset by order of Court for 9:00 a.m. on July 2,

2019. 5

       On June 25, 2019, Lisa A. Speare, Esq. ("Speare"), entered appearance as

additional counsel of record for Plaintiffs. 6

       On June 26, 2019, Bearcrane filed a Motion for Leave for the Withdrawal of

Counsel of Record stating, inter alia:

                       1.    Plaintiffs have obtained new counsel,
                             Attorney Lisa Speare, Speare Law Firm in
                             which firm is located in Billings, Montana.

                       2.    Attorney Speare recently entered her
                             appearance in this cause, Docket No. 257.

       2
          Doc. 4. Admission ofBangert,pro hac vice, was subject to the terms and conditions of
the rules of this Court.
       3
           Doc. 255.
       4
           Doc. 255.
       5
           Doc. 256.
       6
           Doc. 257.

                                              -2-
                          3.    The entry of Attorney Speare does not leave
                                the Plaintiffs without local counsel and is
                                not contrary to Rule 83.3(b ).

                          4.    The Plaintiffs have consented to the
                                withdrawal of the undersigned counsel.

                          5.    The granting of leave to permit the
                                withdrawal of the undersigned does not
                                prejudice the parties herein. 7

         Nothing in the motion to withdraw indicates compliance with L.R. 7.l(c)(l).

         No consent by Plaintiffs to the withdrawal ofBearcrane as counsel has been

filed.

         Speare has not filed notice with the Court of agreement and consent to

assume and perform the duties of local counsel with pro hac vice counsel Bangert

as required by L.R. 83(d)(6).

         ORDERED:

         1.        Notwithstanding Plaintiffs' failure to comply with L.R. 7.l(c)(l), the

Court will take up and consider the Motion for Leave for the Withdrawal of

Counsel of Record at 9:00 a.m. on July 2, 2019, in advance of the hearing on

Defendants' Motion for Summary Judgment.

         2.        All counsel of record for Plaintiffs are expected to be in attendance



         7
             Doc. 258 at 2.

                                               -3-
for the July 2, 2019, motions hearings .
                         .,J,_
      DATEDthis ~7/clayofJune,2019.



                                                 «~c/4->U
                                                 United States District Judge




                                           -4-
